Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	in response to Applicant communication on 09/29/2021 the rejection issued by the Office Action on 06/29/2021 is withdrawn With claims 1-20 are pending in the Application and claims 8-20 withdrawn from consideration as directed to non-elected invention.
	However, newfound references necessitate new ground rejections of claims 1-7.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lei et al. 
(US Patent Application Publication US 2014/0213042) thereafter Lei 042.
With regard to claim 1, Lei 042 (the abstract, An apparatus, comprising:
a semiconductor device die including a device side and an opposing non-device side, the semiconductor device die (Fig 4A through Fig 4C, para [0025]) singulated along a scribe street at a peripheral edge of the semiconductor device die;(shown in Fig 4A,through 4C ) and
a metal layer with an ablated edge on a portion of the peripheral edge of the semiconductor device die.( shown in Fig 4, metal layer inside active device layer 404 is ablated ,para 0027], para [0041],, Fig 5, metal layer 508. Para [0029])
With regard to claim 2, 4, 6, 7, Lei 042 discloses apparatus of claim 1, in which the ablated edge of the metal layer results from the semiconductor device die being singulated from the semiconductor wafer using a laser metal ablation.( Shown in Fig 4A-4D, Fig 5, para [0027][0029])
Or, wherein the ablated edge is on a device side surface of the semiconductor wafer.
(shown in Fig 4A-4D, Fig 5) 
Or, wherein the ablated edge is in the metal layer that is a copper layer.
Or, wherein the semiconductor wafer is of single crystal silicon.(para [0026])

                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


5. 	 Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over- Lei et al. 
(US Patent Application Publication US 2014/0213042) thereafter Lei 042.
	With regard to claim 3, Lei 042 teaches the use of metal interconnect (para [0027]) therefore obviously this metal can be aluminium 
Note that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll co V. Interchemical Corp., 325 U.S. 327, 85 USPQ 297 (1945 )

6 	 Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over- Lei et al. 
(US Patent Application Publication US 2014/0213042) thereafter Lei 042. In view of Micoli et al. (US 2012/0211748) thereafter Micoli 748 (previously cited).
With regard to claim 5, as set forth in the rejection of claim 2, , Lei 042 discloses all the invention except for the specific wherein apparatus including at least one poly crystalline region in the semiconductor material of the semiconductor device die along the peripheral edge of the semiconductor device die.
Micoli 748, however, disclose an apparatus including at least one poly crystalline region in the semiconductor material of the semiconductor device die along the peripheral edge of the semiconductor device die.(para [0013],[0073]) 
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Micoli 748 into the Lei 042 apparatus and come up with the invention of claim 3.


A person skilled in the art at the invention was made would have been motivated to
improve the reliability and versatility performance of the Lei 042 apparatus as taught by Micoli 748 (, para [0003] through [0011],  [para [0013]). Furthermore, polycrystalline and crystalline semiconductor silicon use are very common practice known by a person in the art at the time the invention was made.  
	Furthermore, Note that polysilicon layer used in semiconductor interconnection is old and well known in the art 

7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

8.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

9.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897